 



Exhibit 10.22
Non-Employee Director RSA Award Agreement (4-2006)
ASYST TECHNOLOGIES, INC.
2003 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
     1. Restricted Stock Award. As of [insert date] (the “Date of Award”), Asyst
Technologies, Inc., a California corporation (the “Company”), has granted to
[insert name] (the “Grantee”) a Restricted Stock Award (the “Restricted Stock
Award”) for ___ shares of Common Stock, which is granted by the Company subject
to the terms and provisions of this Restricted Stock Award agreement (the “Stock
Award Agreement”) and the Company’s 2003 Equity Incentive Plan, as amended from
time to time (the “Plan”), which are incorporated herein by reference.
          Unless to the extent otherwise defined herein, the terms in this Stock
Award Agreement shall be given the same defined meanings as defined in the Plan.
     2. Vesting Schedule. Subject to the terms of this Stock Award Agreement and
the Plan, and provided that you remain in continuous service as a member of the
Company’s Board of Directors (the “Board”) from the Date of Award, to the
vesting date listed below; the shares subject to the Restricted Stock Award
shall vest as provided below. No shares will be transferable prior to the
applicable vesting date.

      Number of Shares   Vesting Date            

     a. Holding and Other Restrictions on Delivery
     The Grantee may not sell, transfer or otherwise dispose of shares subject
to the Restricted Stock Award until the third anniversary of the grant date.
     b. Acceleration in the event of Death, Disability or Termination of Service
         Regardless of any hold or other restriction on delivery of shares,
shares that have vested under the Stock Award will be automatically be available
for sale, transfer or other disposition by the Grantee as of the date of the
first to occur of the following specific events (provided that such date is
after the original vesting date for the shares): (i) a change in control of

1



--------------------------------------------------------------------------------



 



the Company (as defined under Code Section 409A), (ii) termination of Grantee’s
service with the Company (for any reason), (iii) determination of Grantee’s
permanent disability, or (iv) the date of Grantee’s death.
     3. Taxes. Regardless of any action the Company or Grantee’s actual employer
takes with respect to any or all income tax (including federal, state and local
taxes), social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax Related Items”), Grantee acknowledges that the ultimate
liability for all Tax Related Items legally due by Grantee is and remains
Grantee’s responsibility and that the Company and/or the Grantee’s actual
employer (i) make no representations or undertakings regarding the treatment of
any Tax Related Items in connection with any aspect of the Restricted Stock
Award, including the grant of the Restricted Stock Award, the vesting of the
Restricted Stock Award, or the subsequent sale of shares acquired at vesting,
pursuant to such Restricted Stock Award and the receipt of any dividends, or the
sufficiency of any withholdings or other payments made for or by the Grantee to
satisfy the Tax-Related Items; and (ii) do not commit to structure the terms of
the grant or any aspect of the Restricted Stock Award to reduce or eliminate the
Grantee’s liability for Tax Related Items.
          Prior to the issuance of shares of Common Stock upon vesting of
Restricted Stock Award, Grantee shall pay, or make adequate arrangements
satisfactory to the Company or to the Grantee’s actual employer (in their sole
discretion) to satisfy all withholding and payment on account obligations of the
Company and/or the Grantee’s actual employer. In this regard, Grantee authorizes
the Company or the Grantee’s actual employer to (in their sole discretion)
withhold all applicable Tax Related Items legally payable by Grantee (i) from
Grantee’s wages or other cash compensation payable to Grantee by the Company or
the Grantee’s actual employer and/or (ii) to withhold in shares, provided that
the Company and the Grantee’s actual employer shall withhold only the number of
shares necessary to satisfy the minimum withholding amount. Alternatively, or in
addition, if permissible under local law Grantee (i) may tender payment in cash
or by delivering to the Company owned and unencumbered shares of Asyst
Technologies, Inc. and/or (ii) authorize the Company or the Grantee’s actual
employer to, sell or arrange for the sale of the number of shares as necessary
to satisfy the withholding or payment on account obligation that is due at the
vesting of the Restricted Stock Award. Grantee shall pay to the Company or to
the Grantee’s actual employer any amount of Tax Related Items that the Company
or the Grantee’s actual employer may be required to withhold as a result of
Grantee’s receipt of the Restricted Stock Award, the vesting of the Restricted
Stock Award, or the subsequent sale of shares acquired pursuant to such
Restricted Stock Award and the receipt of any dividends that cannot be satisfied
by the means previously described. The Company may refuse to deliver shares to
Grantee if Grantee fails to comply with Grantee’s obligation in connection with
the Tax Related Items as described herein.
     4. Restrictions on Issuance. No shares will be issued in connection with
the Restricted Stock Award if the issuance of such shares would constitute a
violation of any applicable laws.
     5. Termination of Continuous Service. In the event that the Grantee ceases
to remain in Continuous Service with the Company for any reason, including death
or disability, resignation or failure of nomination or election for subsequent
term, any unvested portion of the Restricted Stock Award shall automatically
terminate and be deemed forfeited.

2



--------------------------------------------------------------------------------



 



     6. Transferability of Award. The Restricted Stock Award may not be
transferred, pledged, sold, assigned, alienated or otherwise encumbered by the
Grantee, in any manner other than by will or by the laws of descent and
distribution. Any such purported transfer, pledge, sale, assignment, alienation
or encumbrance will be void and unenforceable against the Company. The terms of
the Restricted Stock Award shall be binding upon the executors, administrators,
heirs and successors of the Grantee.
     7. Refusal to Transfer. The Company shall not be required (i) to transfer
on its books any shares that have been sold or otherwise transferred in
violation of any of the provisions of this Restricted Stock Award Agreement or
(ii) to treat as owner of such shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such shares shall have
been so transferred.
     8. Tax Consultation. The Grantee understands that he or she may suffer
adverse tax consequences as a result of the Grantee’s receipt or disposition of
the shares subject to the Restricted Stock Award (or the vesting of Grantee’s
right to receive or dispose of the shares subject to the Restricted Stock
Award). The Grantee represents that he or she has had an opportunity to consult
with any tax consultants the Grantee deems advisable in connection with receipt
or disposition of the shares and that the Grantee is not relying on the Company
or its counsel for any tax advice.
     9. Entire Agreement: Governing Law. The Plan and this Stock Award Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Plan
and this Stock Award Agreement (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the parties.
The Plan and this Stock Award Agreement are to be construed in accordance with
and governed by the laws of the State of California without giving effect to any
conflict of law rule. Should any provision of the Plan or this Stock Award
Agreement be determined by a court of law to be illegal or unenforceable, such
provision shall be enforced to the fullest extent allowed by law and the other
provisions shall nevertheless remain effective and shall remain enforceable.
     10. Headings. The captions used in this Stock Award Agreement are inserted
for convenience and shall not be deemed a part of the Stock Award for
construction or interpretation.
     11. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail (if the parties are within
the United States) or upon deposit for delivery by an internationally recognized
express mail courier service (for international delivery of notice), with
postage and fees prepaid, addressed to the other party at its address as shown
below or to such other address as such party may designate in writing from time
to time to the other party.

3



--------------------------------------------------------------------------------



 



     12. Rights as Shareholder. Except with regard to the disposition of the
shares subject to the Restricted Stock Award, Grantee shall generally have all
the rights of a shareholder with regard to the shares subject to the Restricted
Stock Award from the Date of Award, including without limitation, the right to
receive dividends with respect to such shares and the right to vote such shares,
but subject to those restrictions in this Stock Award Agreement or in the Plan.
     13. Mandatory Arbitration to Resolve Disputes. Any differences, disputes or
controversies arising from the Restricted Stock Award or this Stock Award
Agreement, and rights or obligations thereunder or hereunder, shall be
exclusively submitted to binding arbitration before an independent and qualified
arbitrator in accordance with the American Arbitration Association and its rules
then in effect, without reference to conflict of laws principles. Arbitration
shall be the exclusive forum for any dispute, claim or cause arising hereunder,
and the decision and award by the arbitrator shall be final, binding upon and
non-appealable by the parties and may be entered in any state court of
California having jurisdiction. The arbitrator shall be without authority or
jurisdiction to award either party its attorneys’ fees or costs incurred in the
matter. In addition, the arbitrator shall be without authority or jurisdiction
to award either party, for any claim, cause or action arising hereunder, any
incidental, special, consequential or exemplary damages of any nature, including
but not limited to punitive damages; provided, however, that provisional or
injunctive remedies and relief shall be available as appropriate to each party.
     14. Waiver of Right to Jury Trial. Each party, to the fullest extent
permitted by law, waives any right or expectation against the other to trial or
adjudication by a jury of any claim, cause or action arising hereunder, or the
rights, duties or liabilities created hereby.
     15. Nature of the Restricted Stock Award. In accepting the Restricted Stock
Award, the Grantee acknowledges and agrees that:
          (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this Stock
Award Agreement;
          (b) the grant of the Restricted Stock Award is voluntary and
occasional, and does not create any contractual or other right to receive future
grants of stock, or benefits in lieu of awards, even if stock awards have been
granted repeatedly in the past;
          (c) all decisions with respect to future grants, if any, will be at
the sole discretion of the Company;
          (d) the Grantee’s participation in the Plan shall not create a right
to further employment with Grantee’s employer and shall not interfere with the
ability of the Company to terminate the Grantee’s employment relationship at any
time, with or without cause;
          (e) the Grantee is voluntarily participating in the Plan;

4



--------------------------------------------------------------------------------



 



          (f) the Restricted Stock Award is an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company, and which is outside the scope of the Grantee’s employment contract, if
any;
          (g) the Restricted Stock Award is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments;
          (h) in the event that the Grantee is not an employee of the Company,
the grant of the Restricted Stock Award will not be interpreted to form an
employment contract or relationship with the Company; and furthermore, the grant
of the Restricted Stock Award will not be interpreted to form an employment
contract with any subsidiary or Affiliate of the Company;
          (i) the future value of the shares is unknown and cannot be predicted
with certainty;
          (j) the value of the shares obtained pursuant to the Restricted Stock
Award may increase or decrease in value;
          (k) in consideration of the grant of the Restricted Stock Award, the
Grantee does not acquire any claim or entitlement to compensation or damages
that otherwise could arise from termination of the Restricted Stock Award or
diminution in value of the Restricted Stock Award, or shares acquired pursuant
to the Restricted Stock Award, upon termination of the Grantee’s employment by
the Company (for any reason whatsoever and whether or not in breach of local
labor laws), and the Grantee hereby irrevocably waives and releases the Company
from any such claim or entitlement that may arise; if, notwithstanding the
foregoing, any such claim or entitlement is found by a court of competent
jurisdiction to have arisen;
          (l) by signing this Stock Award Agreement, the Grantee shall be deemed
irrevocably to have waived his or her right to pursue or seek remedy for any
such claim or entitlement;
          (m) notwithstanding any terms or conditions of the Plan to the
contrary, in the event of involuntary termination of the Grantee’s employment
(whether or not in breach of local labor laws), the Grantee’s right to receive
shares under the Plan, or vesting of such right, if any, will terminate
automatically as of the Termination Date, and will not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law); and
          (n) the Committee shall have the exclusive discretion to determine
when the Grantee is no longer actively employed for purposes of this Restricted
Stock Award.
     16. Data Privacy. The Grantee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, the
Company and its subsidiaries and Affiliates

5



--------------------------------------------------------------------------------



 



for the exclusive purpose of implementing, administering and managing the
Grantee’s participation in the Plan.
          The Grantee understands that the Company may hold certain personal
information about him or her, including, but not limited to, the Grantee’s name,
home address and telephone number, date of birth, social security or insurance
number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of the Restricted
Stock Award or any other entitlement to shares, canceled, exercised, vested,
unvested or outstanding in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). The Grantee understands that Data
may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Grantee’s country or elsewhere, and that the recipients ‘country may have
different data privacy laws and protections than the Grantee’s country. The
Grantee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Grantee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the Grantee’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Grantee may elect to
deposit any shares acquired upon vesting of the Restricted Stock Award. The
Grantee understands that Data will be held as long as is reasonably necessary to
implement, administer and manage the Grantee’s participation in the Plan. The
Grantee understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Grantee’s local human resources
representative. The Grantee understands, however, that refusing or withdrawing
his or her consent may affect the Grantee’s ability to participate in the Plan.
For more information on the consequences of refusal to consent or withdrawal of
consent, the Grantee understands that he or she may contact his or her local
human resources representative.
     17. Language. If the Grantee has received this or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.
     18. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Restricted Stock Award and participation in
the Plan, or future Stock Awards that may be granted under the Plan, by
electronic means or to request the Grantee’s consent to participate in the Plan
by electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
****************************

6



--------------------------------------------------------------------------------



 



     The Grantee acknowledges receipt of a copy of the Plan and the Stock Award
Agreement, and represents that he or she has had an opportunity to review these
documents and to be familiar with the terms and provisions thereof, and hereby
accepts the Restricted Stock Award subject to all of the terms and provisions
hereof and thereof. The Grantee has reviewed the Plan and the Stock Award
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Stock Award Agreement. The Grantee agrees to
notify the Company upon any change in the residence address indicated in this
Stock Award Agreement.

              Submitted by:   Accepted by:    
 
            GRANTEE:   ASYST TECHNOLOGIES, INC.    
 
           
 
  By:        
 
     
 
   
 
                Title: Vice President, General Counsel & Secretary    
 
(Signature)
           
 
            Address:   Address:    
 
                46897 Bayside Parkway    
 
                Fremont, CA 94538    
 
           

7



--------------------------------------------------------------------------------



 



Non-Employee Director RSU Award (2003 Plan)
ASYST TECHNOLOGIES, INC.
2003 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
     1. Restricted Stock Award. As of [insert date] (the “Date of Award”), Asyst
Technologies, Inc., a California corporation (the “Company”), has granted to
[insert name] (the “Grantee”) a restricted stock unit award (the “RSU Award”),
which is an unfunded, unsecured promise by the Company to deliver [insert
shares] shares of Common Stock subject to the terms and provisions of this
Restricted Stock Award agreement (the “RSU Agreement”) and the Company’s 2003
Equity Incentive Plan, as amended from time to time (the “Plan”), which are
incorporated herein by reference.
     Unless otherwise defined herein, the terms in this RSU Agreement shall be
given the same defined meanings as defined in the Plan.
     2. Vesting Schedule. Subject to the terms of this RSU Agreement and the
Plan, and provided that you remain in continuous service as a member of the
Company’s Board of Directors (the “Board”) from the Date of Award, to the
vesting date listed below; the shares subject to the RSU Award shall vest as
provided below and be converted into an equivalent number of shares of Common
Stock on the vesting date. In addition, at the sole discretion of the Company,
the RSU Award may be settled by a cash payment on the date the Grantee first has
a right to receive the shares (the vesting date or the distribution date, as
applicable) rather than by a delivery of shares. Such cash payment, if any, will
be equal to the Fair Market Value of the shares on the vesting date or the
distribution date, as applicable. No shares will be converted or issued and no
cash payment, if any, shall be made prior to the applicable vesting date.

      Number of RSUs   Vesting Date            

     a. Holding and Other Restrictions on Delivery
     No vested shares subject to the RSU Award shall be issued or delivered to
the Grantee until the third anniversary of the grant date (the “Delivery Date”).
On the Delivery Date 100% of the vested shares shall be issued and delivered to
the Grantee unless such shares were previously forfeited pursuant to the terms
of the RSU Agreement or the terms of the Plan or were otherwise used to meet the
Grantee’s tax obligation described in Section 3 below.
     b. Acceleration in the event of Death, Disability or Termination of Service

8



--------------------------------------------------------------------------------



 



     Regardless of any hold or other restriction on delivery of shares the
Delivery Date for shares that have vested under the RSU Award will be
automatically accelerated and such shares will be delivered to the Grantee as of
the date of the first to occur of the following specific events (provided that
such date is after the original vesting date for the shares): (i) a change in
control of the Company (as defined under Code Section 409A), (ii) termination of
Grantee’s service with the Company (for any reason), (iii) determination of
Grantee’s permanent disability, or (iv) the date of Grantee’s death.
     3. Taxes. Regardless of any action the Company or Grantee’s actual employer
takes with respect to any or all income tax (including federal, state and local
taxes), social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax Related Items”), Grantee acknowledges that the ultimate
liability for all Tax Related Items legally due by Grantee is and remains
Grantee’s responsibility and that the Company and/or the Grantee’s actual
employer (i) make no representations or undertakings regarding the treatment of
any Tax Related Items in connection with any aspect of the RSU Award, including
the grant of the RSU Award, the vesting of the RSU Award, the conversion of the
RSU Award into shares or the receipt of an equivalent cash payment, the
subsequent sale of any shares acquired at vesting, the receipt of any dividends,
or the sufficiency of any withholdings or other payments made for or by the
Grantee to satisfy the Tax-Related Items; and (ii) do not commit to structure
the terms of the grant or any aspect of the RSU Award to reduce or eliminate the
Grantee’s liability for Tax Related Items.
          No shares will be delivered to the Grantee or equivalent cash payment
received until the Grantee has paid, or made adequate arrangements satisfactory
to the Company or to the Grantee’s actual employer (in their sole discretion) to
satisfy all withholding and payment on account obligations of the Company and/or
the Grantee’s actual employer. In this regard, Grantee authorizes the Company or
the Grantee’s actual employer to (in their sole discretion) withhold all
applicable Tax Related Items legally payable by Grantee (i) from Grantee’s wages
or other cash compensation payable to Grantee by the Company or the Grantee’s
actual employer or from any equivalent cash payment attributable to the RSU
Award and/or (ii) withhold in shares, provided that the Company and the
Grantee’s actual employer shall withhold only the number of shares necessary to
satisfy the minimum withholding amount due at the time such shares are withheld.
Alternatively, or in addition, if permissible under local law the Grantee
(i) may tender payment in cash or by delivering to the Company owned and
unencumbered shares of Asyst Technologies, Inc. and/or (ii) authorize the
Company or the Grantee’s actual employer to, sell or arrange for the sale of the
number of shares as necessary to satisfy the withholding or payment on account
obligation that is due. With respect to any shares timely and appropriately
deferred by the Grantee, the Company or the Grantee’s actual employer shall
limit any sale of shares at vesting to the minimum number of shares permitted to
avoid a prohibited acceleration under Code Section 409A and the regulations
thereunder, as amended from time to time. Grantee shall pay to the Company or to
the Grantee’s actual employer any amount of Tax Related Items that the Company
or the Grantee’s actual employer may be required to withhold as a result of
Grantee’s receipt of the RSU Award, the vesting of the RSU Award, the receipt of
an equivalent cash payment, or the conversion of the vested RSU Award into
shares that cannot be satisfied by the means previously described. The Company
may refuse to deliver shares to Grantee if Grantee fails to comply with
Grantee’s obligation in connection with the Tax Related Items as described
herein.

9



--------------------------------------------------------------------------------



 



     4. Restrictions on Issuance. No shares will be issued in connection with
the RSU Award if the issuance of such shares would constitute a violation of any
applicable laws.
     5. Delivery of Shares. Until shares subject to the RSU Award are issued and
delivered, the Grantee will have no rights as a shareholder including the right
to receive dividends and the right to vote the shares. In addition, at the sole
discretion of the Company, the RSU Award may be settled by a cash payment on the
Delivery Date rather than by a delivery of shares. Such cash payment, if any,
will be equal to the Fair Market Value of the shares on the Delivery Date.
     6. Termination of Continuous Service. In the event that the Grantee ceases
to be a member of the Board for any reason, including death, disability,
resignation or failure of nomination or election for subsequent term, any
unvested portion of the RSU award shall automatically terminate and be deemed
forfeited.
     7. Transferability of Award. The RSU Award may not be transferred, pledged,
sold, assigned, alienated or otherwise encumbered by Grantee in any manner other
than by will or by the laws of descent and distribution. Any such purported
transfer, pledge, sale, assignment, alienation or encumbrance will be void and
unenforceable against the Company. The terms of the RSU Award shall be binding
upon the executors, administrators, heirs and successors of the Grantee.
     8. Refusal to Transfer. The Company shall not be required (i) to transfer
on its books any shares that have been sold or otherwise transferred in
violation of any of the provisions of this RSU Agreement or (ii) to treat as
owner of such shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such shares shall have been so
transferred.
     9. Tax Consultation. The Grantee understands that he or she may suffer
adverse tax consequences as a result of the Grantee’s receipt or disposition of
the shares subject to the RSU Award (or the vesting of Grantee’s right to
receive or dispose of the shares subject to the RSU Award). The Grantee
represents that he or she has had the opportunity to consult with any tax
consultants the Grantee deems advisable in connection with receipt or
disposition of the shares and that the Grantee is not relying on the Company or
its counsel for any tax advice.
     10. Entire Agreement: Governing Law. The Plan and this RSU Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Plan
and this RSU Agreement (except as expressly provided therein) is intended to
confer any rights or remedies on any persons other than the parties. The Plan
and this RSU Agreement are to be construed in accordance with and governed by
the laws of the State of California without giving effect to any conflict of law
rule. Should any provision of the Plan or this RSU Agreement be determined by a
court of law to be illegal or unenforceable, such provision shall be enforced to
the fullest extent allowed by law and the other provisions shall nevertheless
remain effective and shall remain enforceable.

10



--------------------------------------------------------------------------------



 



     11. Headings. The captions used in this RSU Agreement are inserted for
convenience and shall not be deemed a part of this RSU Agreement for
construction or interpretation.
     12. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail (if the parties are within
the United States) or upon deposit for delivery by an internationally recognized
express mail courier service (for international delivery of notice), with
postage and fees prepaid, addressed to the other party at its address as shown
below or to such other address as such party may designate in writing from time
to time to the other party.
     13. Rights as Shareholder. Until the Grantee has satisfied all requirements
for vesting of the RSU Award and such vested shares have been issued and
delivered pursuant to the terms of the Plan and this RSU Agreement, the Grantee
shall not be deemed to be a shareholder or to have any of the rights of a
shareholder with respect to any such shares of stock subject to the RSU Award.
     14. Deferral of Compensation. Payments made pursuant to this Plan and RSU
Agreement are intended to comply with or qualify for an exemption from
Section 409A of the Internal Revenue Code (“Section 409A”). The Company reserves
the right, to the extent the Company deems necessary or advisable in its sole
discretion, to unilaterally amend or modify the Plan and/or this RSU Agreement
to ensure that all shares subject to the RSU Award are made in a manner that
qualifies for exemption from or complies with Section 409A; provided however,
that the Company makes no representations that the shares will be exempt from
Section 409A and makes no undertaking to preclude Section 409A from applying to
this RSU Award.
     15. Nature of the RSU Award. In accepting the RSU Award, the Grantee
acknowledges and agrees that:
          (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this RSU
Agreement;
          (b) the grant of the RSU Award is voluntary and occasional, and does
not create any contractual or other right to receive future grants of awards, or
benefits in lieu of awards, even if awards have been granted repeatedly in the
past;
          (c) all decisions with respect to future grants, if any, will be at
the sole discretion of the Company;
          (d) the Grantee’s participation in the Plan shall not create a right
to further employment with Grantee’s employer and shall not interfere with the
ability of the Company to terminate the Grantee’s employment relationship at any
time, with or without cause;
          (e) the Grantee is voluntarily participating in the Plan;

11



--------------------------------------------------------------------------------



 



          (f) the RSU Award is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company, and
which is outside the scope of the Grantee’s employment contract, if any;
          (g) the RSU Award is not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments;
          (h) in the event that the Grantee is not an employee of the Company,
the grant of the RSU Award will not be interpreted to form an employment
contract or relationship with the Company; and furthermore, the grant of the RSU
Award will not be interpreted to form an employment contract with any subsidiary
or Affiliate of the Company;
          (i) the future value of the shares is unknown and cannot be predicted
with certainty;
          (j) the value of the shares obtained pursuant to the RSU Award may
increase or decrease in value;
          (k) in consideration of the grant of the RSU Award, the Grantee does
not acquire any claim or entitlement to compensation or damages that otherwise
could arise from termination of the RSU Award or diminution in value of the RSU
Award, or shares acquired pursuant to the RSU Award, upon termination of the
Grantee’s employment by the Company (for any reason whatsoever and whether or
not in breach of local labor laws), and the Grantee hereby irrevocably waives
and releases the Company from any such claim or entitlement that may arise; if,
notwithstanding the foregoing, any such claim or entitlement is found by a court
of competent jurisdiction to have arisen;
          (l) by signing this RSU Agreement, the Grantee shall be deemed
irrevocably to have waived his or her right to pursue or seek remedy for any
such claim or entitlement;
          (m) notwithstanding any terms or conditions of the Plan to the
contrary, in the event of involuntary termination of the Grantee’s employment
(whether or not in breach of local labor laws), the Grantee’s right to receive
shares under the Plan, or vesting of such right, if any, will terminate
automatically as of the Termination Date, and will not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law); and
          (n) the Committee shall have the exclusive discretion to determine
when the Grantee is no longer actively employed for purposes of this RSU Award.

12



--------------------------------------------------------------------------------



 



     16. Data Privacy. The Grantee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, the
Company and its subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan.
          The Grantee understands that the Company may hold certain personal
information about him or her, including, but not limited to, the Grantee’s name,
home address and telephone number, date of birth, social security or insurance
number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of the RSU or any
other entitlement to shares, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). The Grantee understands that Data
may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Grantee’s country or elsewhere, and that the recipients ‘country may have
different data privacy laws and protections than the Grantee’s country. The
Grantee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Grantee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the Grantee’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Grantee may elect to
deposit any shares acquired upon vesting of the RSU. The Grantee understands
that Data will be held as long as is reasonably necessary to implement,
administer and manage the Grantee’s participation in the Plan. The Grantee
understands that he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Grantee’s local human resources
representative. The Grantee understands, however, that refusing or withdrawing
his or her consent may affect the Grantee’s ability to participate in the Plan.
For more information on the consequences of refusal to consent or withdrawal of
consent, the Grantee understands that he or she may contact his or her local
human resources representative.
     17. Language. If the Grantee has received this or any other document
related to the Plan or the RSU Award translated into a language other than
English and if the translated version is different than the English version, the
English version will control.
     18. Mandatory Arbitration to Resolve Disputes. Any differences, disputes or
controversies arising from the RSU Award or this RSU Agreement, and rights or
obligations thereunder or hereunder, shall be exclusively submitted to binding
arbitration before an independent and qualified arbitrator in accordance with
the American Arbitration Association and its rules then in effect, without
reference to conflict of laws principles. Arbitration shall be the exclusive
forum for any dispute, claim or cause arising hereunder, and the decision and
award by the arbitrator shall be final, binding upon and non-appealable by the
parties and may be entered in any state court of California having jurisdiction.
The arbitrator shall be without authority or jurisdiction to award either party
its attorneys’ fees or costs incurred in the matter. In addition, the

13



--------------------------------------------------------------------------------



 



arbitrator shall be without authority or jurisdiction to award either party, for
any claim, cause or action arising hereunder, any incidental, special,
consequential or exemplary damages of any nature, including but not limited to
punitive damages; provided, however, that provisional or injunctive remedies and
relief shall be available as appropriate to each party.
     19. Waiver of Right to Jury Trial. Each party, to the fullest extent
permitted by law, waives any right or expectation against the other to trial or
adjudication by a jury of any claim, cause or action arising hereunder, or the
rights, duties or liabilities created hereby.
     20. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the RSU Award and participation in the Plan, or
future stock awards that may be granted under the Plan, by electronic means or
to request the Grantee’s consent to participate in the Plan by electronic means.
The Grantee hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
****************************
     The Grantee acknowledges receipt of a copy of the Plan and the RSU
Agreement, and represents that he or she has had an opportunity to review these
documents and to be familiar with the terms and provisions thereof, and hereby
accepts the RSU Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed the Plan and the RSU Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this RSU Agreement. The Grantee agrees to notify the Company upon any
change in the residence address indicated in this RSU Agreement.

              Submitted by:   Accepted by:    
 
            GRANTEE:   ASYST TECHNOLOGIES, INC.    
 
           
 
  By:        
 
     
 
   
 
                Title:   Vice President, General Counsel & Secretary
 
(Signature)
           
 
            Address:   Address:    
 
                46897 Bayside Parkway    
 
                Fremont, CA 94538    
 
           

14



--------------------------------------------------------------------------------



 



Employee RSA Award Agreement (4-2006)
ASYST TECHNOLOGIES, INC.
2003 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
     1. Restricted Stock Award. As of [___] (the “Date of Award”), Asyst
Technologies, Inc., a California corporation (the “Company”), has granted to
[insert name] (the “Grantee”) a Restricted Stock Award (the “Restricted Stock
Award”) for [insert shares] shares of Common Stock, which is granted by the
Company subject to the terms and provisions of this Restricted Stock Award
agreement (the “Stock Award Agreement”) and the Company’s 2003 Equity Incentive
Plan, as amended from time to time (the “Plan”), which are incorporated herein
by reference.
          Unless to the extent otherwise defined herein, the terms in this Stock
Award Agreement shall be given the same defined meanings as defined in the Plan.
     2. Vesting Schedule. Subject to the terms of this Stock Award Agreement and
the Plan, and provided that you remain in Continuous Service with the Company
from the Date of Award, to the vesting date listed below; the shares subject to
the Restricted Stock Award shall vest as provided below. No shares will be
transferable prior to the applicable vesting date.

      Number of Shares   Vesting Date            

     a. Holding and Other Restrictions on Delivery
     N/A
     b. Acceleration in the event of Death, Disability or Termination of Service
          Regardless of any hold or other restriction on delivery of shares,
shares that have vested under the Stock Award will be automatically be available
for sale, transfer or other disposition by the Grantee as of the date of the
first to occur of the following specific events (provided that such date is
after the original vesting date for the shares): (i) a change in control of the
Company (as defined under Code Section 409A), (ii) termination of Grantee’s
service with the Company (for any reason), (iii) determination of Grantee’s
permanent disability, or (iv) the date of Grantee’s death.
     3. Taxes. Regardless of any action the Company or Grantee’s actual employer
takes with respect to any or all income tax (including federal, state and local
taxes), social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax Related Items”), Grantee

15



--------------------------------------------------------------------------------



 



acknowledges that the ultimate liability for all Tax Related Items legally due
by Grantee is and remains Grantee’s responsibility and that the Company and/or
the Grantee’s actual employer (i) make no representations or undertakings
regarding the treatment of any Tax Related Items in connection with any aspect
of the Restricted Stock Award, including the grant of the Restricted Stock
Award, the vesting of the Restricted Stock Award, or the subsequent sale of
shares acquired at vesting, pursuant to such Restricted Stock Award and the
receipt of any dividends, or the sufficiency of any withholdings or other
payments made for or by the Grantee to satisfy the Tax-Related Items; and
(ii) do not commit to structure the terms of the grant or any aspect of the
Restricted Stock Award to reduce or eliminate the Grantee’s liability for Tax
Related Items.
          Prior to the issuance of shares of Common Stock upon vesting of
Restricted Stock Award, Grantee shall pay, or make adequate arrangements
satisfactory to the Company or to the Grantee’s actual employer (in their sole
discretion) to satisfy all withholding and payment on account obligations of the
Company and/or the Grantee’s actual employer. In this regard, Grantee authorizes
the Company or the Grantee’s actual employer to (in their sole discretion)
withhold all applicable Tax Related Items legally payable by Grantee (i) from
Grantee’s wages or other cash compensation payable to Grantee by the Company or
the Grantee’s actual employer and/or (ii) to withhold in shares, provided that
the Company and the Grantee’s actual employer shall withhold only the number of
shares necessary to satisfy the minimum withholding amount. Alternatively, or in
addition, if permissible under local law Grantee (i) may tender payment in cash
or by delivering to the Company owned and unencumbered shares of Asyst
Technologies, Inc. and/or (ii) authorize the Company or the Grantee’s actual
employer to, sell or arrange for the sale of the number of shares as necessary
to satisfy the withholding or payment on account obligation that is due at the
vesting of the Restricted Stock Award. Grantee shall pay to the Company or to
the Grantee’s actual employer any amount of Tax Related Items that the Company
or the Grantee’s actual employer may be required to withhold as a result of
Grantee’s receipt of the Restricted Stock Award, the vesting of the Restricted
Stock Award, or the subsequent sale of shares acquired pursuant to such
Restricted Stock Award and the receipt of any dividends that cannot be satisfied
by the means previously described. The Company may refuse to deliver shares to
Grantee if Grantee fails to comply with Grantee’s obligation in connection with
the Tax Related Items as described herein.
     4. Restrictions on Issuance. No shares will be issued in connection with
the Restricted Stock Award if the issuance of such shares would constitute a
violation of any applicable laws.
     5. Termination of Continuous Service. In the event that the Grantee ceases
to remain in Continuous Service with the Company for any reason, including death
or disability, resignation or termination of employment, any unvested portion of
the Restricted Stock Award shall automatically terminate and be deemed
forfeited.
     6. Transferability of Award. The Restricted Stock Award may not be
transferred, pledged, sold, assigned, alienated or otherwise encumbered by the
Grantee, in any manner other than by will or by the laws of descent and
distribution. Any such purported transfer, pledge, sale, assignment, alienation
or encumbrance will be void and unenforceable against the Company. The terms of
the Restricted Stock Award shall be binding upon the executors, administrators,
heirs and successors of the Grantee.

16



--------------------------------------------------------------------------------



 



     7. Refusal to Transfer. The Company shall not be required (i) to transfer
on its books any shares that have been sold or otherwise transferred in
violation of any of the provisions of this Restricted Stock Award Agreement or
(ii) to treat as owner of such shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such shares shall have
been so transferred.
     8. Tax Consultation. The Grantee understands that he or she may suffer
adverse tax consequences as a result of the Grantee’s receipt or disposition of
the shares subject to the Restricted Stock Award (or the vesting of Grantee’s
right to receive or dispose of the shares subject to the Restricted Stock
Award). The Grantee represents that he or she has had an opportunity to consult
with any tax consultants the Grantee deems advisable in connection with receipt
or disposition of the shares and that the Grantee is not relying on the Company
or its counsel for any tax advice.
     9. Entire Agreement: Governing Law. The Plan and this Stock Award Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Plan
and this Stock Award Agreement (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the parties.
The Plan and this Stock Award Agreement are to be construed in accordance with
and governed by the laws of the State of California without giving effect to any
conflict of law rule. Should any provision of the Plan or this Stock Award
Agreement be determined by a court of law to be illegal or unenforceable, such
provision shall be enforced to the fullest extent allowed by law and the other
provisions shall nevertheless remain effective and shall remain enforceable.
     10. Headings. The captions used in this Stock Award Agreement are inserted
for convenience and shall not be deemed a part of the Stock Award for
construction or interpretation.
     11. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail (if the parties are within
the United States) or upon deposit for delivery by an internationally recognized
express mail courier service (for international delivery of notice), with
postage and fees prepaid, addressed to the other party at its address as shown
below or to such other address as such party may designate in writing from time
to time to the other party.
     12. Rights as Shareholder. Except with regard to the disposition of the
shares subject to the Restricted Stock Award, Grantee shall generally have all
the rights of a shareholder with regard to the shares subject to the Restricted
Stock Award from the Date of Award, including without limitation, the right to
receive dividends with respect to such shares and the right to vote such shares,
but subject to those restrictions in this Stock Award Agreement or in the Plan.

17



--------------------------------------------------------------------------------



 



     13. Mandatory Arbitration to Resolve Disputes. Any differences, disputes or
controversies arising from the Restricted Stock Award or this Stock Award
Agreement, and rights or obligations thereunder or hereunder, shall be
exclusively submitted to binding arbitration before an independent and qualified
arbitrator in accordance with the American Arbitration Association and its rules
then in effect, without reference to conflict of laws principles. Arbitration
shall be the exclusive forum for any dispute, claim or cause arising hereunder,
and the decision and award by the arbitrator shall be final, binding upon and
non-appealable by the parties and may be entered in any state court of
California having jurisdiction. The arbitrator shall be without authority or
jurisdiction to award either party its attorneys’ fees or costs incurred in the
matter. In addition, the arbitrator shall be without authority or jurisdiction
to award either party, for any claim, cause or action arising hereunder, any
incidental, special, consequential or exemplary damages of any nature, including
but not limited to punitive damages; provided, however, that provisional or
injunctive remedies and relief shall be available as appropriate to each party.
     14. Waiver of Right to Jury Trial. Each party, to the fullest extent
permitted by law, waives any right or expectation against the other to trial or
adjudication by a jury of any claim, cause or action arising hereunder, or the
rights, duties or liabilities created hereby.
     15. Nature of the Restricted Stock Award. In accepting the Restricted Stock
Award, the Grantee acknowledges and agrees that:
          (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this Stock
Award Agreement;
          (b) the grant of the Restricted Stock Award is voluntary and
occasional, and does not create any contractual or other right to receive future
grants of stock, or benefits in lieu of awards, even if stock awards have been
granted repeatedly in the past;
          (c) all decisions with respect to future grants, if any, will be at
the sole discretion of the Company;
          (d) the Grantee’s participation in the Plan shall not create a right
to further employment with Grantee’s employer and shall not interfere with the
ability of the Company to terminate the Grantee’s employment relationship at any
time, with or without cause;
          (e) the Grantee is voluntarily participating in the Plan;
          (f) the Restricted Stock Award is an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company, and which is outside the scope of the Grantee’s employment contract, if
any;
          (g) the Restricted Stock Award is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments;

18



--------------------------------------------------------------------------------



 



          (h) in the event that the Grantee is not an employee of the Company,
the grant of the Restricted Stock Award will not be interpreted to form an
employment contract or relationship with the Company; and furthermore, the grant
of the Restricted Stock Award will not be interpreted to form an employment
contract with any subsidiary or Affiliate of the Company;
          (i) the future value of the shares is unknown and cannot be predicted
with certainty;
          (j) the value of the shares obtained pursuant to the Restricted Stock
Award may increase or decrease in value;
          (k) in consideration of the grant of the Restricted Stock Award, the
Grantee does not acquire any claim or entitlement to compensation or damages
that otherwise could arise from termination of the Restricted Stock Award or
diminution in value of the Restricted Stock Award, or shares acquired pursuant
to the Restricted Stock Award, upon termination of the Grantee’s employment by
the Company (for any reason whatsoever and whether or not in breach of local
labor laws), and the Grantee hereby irrevocably waives and releases the Company
from any such claim or entitlement that may arise; if, notwithstanding the
foregoing, any such claim or entitlement is found by a court of competent
jurisdiction to have arisen;
          (l) by signing this Stock Award Agreement, the Grantee shall be deemed
irrevocably to have waived his or her right to pursue or seek remedy for any
such claim or entitlement;
          (m) notwithstanding any terms or conditions of the Plan to the
contrary, in the event of involuntary termination of the Grantee’s employment
(whether or not in breach of local labor laws), the Grantee’s right to receive
shares under the Plan, or vesting of such right, if any, will terminate
automatically as of the Termination Date, and will not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law); and
          (n) the Committee shall have the exclusive discretion to determine
when the Grantee is no longer actively employed for purposes of this Restricted
Stock Award.
     16. Data Privacy. The Grantee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, the
Company and its subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan.
          The Grantee understands that the Company may hold certain personal
information about him or her, including, but not limited to, the Grantee’s name,
home address and telephone number, date of birth, social security or insurance
number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of the Restricted
Stock Award or any other entitlement to shares, canceled, exercised, vested,
unvested or outstanding in the Grantee’s favor, for the purpose of implementing,

19



--------------------------------------------------------------------------------



 




administering and managing the Plan (“Data”). The Grantee understands that Data
may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Grantee’s country or elsewhere, and that the recipients ‘country may have
different data privacy laws and protections than the Grantee’s country. The
Grantee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Grantee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the Grantee’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Grantee may elect to
deposit any shares acquired upon vesting of the Restricted Stock Award. The
Grantee understands that Data will be held as long as is reasonably necessary to
implement, administer and manage the Grantee’s participation in the Plan. The
Grantee understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Grantee’s local human resources
representative. The Grantee understands, however, that refusing or withdrawing
his or her consent may affect the Grantee’s ability to participate in the Plan.
For more information on the consequences of refusal to consent or withdrawal of
consent, the Grantee understands that he or she may contact his or her local
human resources representative.
     17. Language. If the Grantee has received this or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.
     18. AT WILL RELATIONSHIP. THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE RESTRICTED STOCK AWARD RESULTS ONLY BY
CONTINUING SERVICES OR EMPLOYMENT AT THE WILL OF THE COMPANY (NOT THROUGH THE
ACT OF BEING HIRED, BEING AWARDED THIS RESTRICTED STOCK AWARD OR ACQUIRING
SHARES HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS OPTION,
THE TERMS AND CONDITIONS WHICH ARE INCORPORATED HEREIN AND MADE A PART HEREOF BY
REFERENCE, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
EMPLOYMENT OR ENGAGEMENT AS AN EMPLOYEE, CONSULTANT OR OTHERWISE WITH OR BY THE
COMPANY, OR ANY OF ITS SUBSIDIARIES OR AFFILIATES, FOR THE VESTING PERIOD OR FOR
ANY PERIOD OR AT ALL, AND SHALL NOT INTERFERE WITH GRANTEE’S RIGHT OR THE
COMPANY’S RIGHT TO TERMINATE GRANTEE’S EMPLOYMENT OR CONSULTANT OR OTHER
RELATIONSHIP AT ANY TIME, FOR ANY REASON, WITH OR WITHOUT CAUSE.
     19. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Restricted Stock Award and participation in
the Plan, or future Stock Awards that may be granted under the Plan, by
electronic means or to request the

20



--------------------------------------------------------------------------------



 



Grantee’s consent to participate in the Plan by electronic means. The Grantee
hereby consents to receive such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.
****************************
     The Grantee acknowledges receipt of a copy of the Plan and the Stock Award
Agreement, and represents that he or she has had an opportunity to review these
documents and to be familiar with the terms and provisions thereof, and hereby
accepts the Restricted Stock Award subject to all of the terms and provisions
hereof and thereof. The Grantee has reviewed the Plan and the Stock Award
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Stock Award Agreement. The Grantee agrees to
notify the Company upon any change in the residence address indicated in this
Stock Award Agreement.

              Submitted by:   Accepted by:    
 
            GRANTEE:   ASYST TECHNOLOGIES, INC.    
 
           
 
  By:        
 
     
 
        Title: Vice President, General Counsel & Secretary    
 
(Signature)
           
 
            Address:   Address:    
 
                46897 Bayside Parkway    
 
                Fremont, CA 94538    
 
           

21



--------------------------------------------------------------------------------



 



Employee RSU Award (2003 Plan)
ASYST TECHNOLOGIES, INC.
2003 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
     1. Restricted Stock Award. As of [insert date] (the “Date of Award”), Asyst
Technologies, Inc., a California corporation (the “Company”), has granted to
[insert name] (the “Grantee”) a restricted stock unit award (the “RSU Award”),
which is an unfunded, unsecured promise by the Company to deliver [insert
shares] shares of Common Stock subject to the terms and provisions of this
Restricted Stock Award agreement (the “RSU Agreement”) and the Company’s 2003
Equity Incentive Plan, as amended from time to time (the “Plan”), which are
incorporated herein by reference.
     Unless otherwise defined herein, the terms in this RSU Agreement shall be
given the same defined meanings as defined in the Plan.
     2. Vesting Schedule. Subject to the terms of this RSU Agreement and the
Plan, and provided that you remain in Continuous Service with the Company from
the Date of Award, to the vesting date listed below; the shares subject to the
RSU Award shall vest as provided below and be converted into an equivalent
number of shares of Common Stock on the vesting date. In addition, at the sole
discretion of the Company, the RSU Award may be settled by a cash payment on the
date the Grantee first has a right to receive the shares (the vesting date or
the distribution date, as applicable) rather than by a delivery of shares. Such
cash payment, if any, will be equal to the Fair Market Value of the shares on
the vesting date or the distribution date, as applicable. No shares will be
converted or issued and no cash payment, if any, shall be made prior to the
applicable vesting date.

      Number of RSUs   Vesting Date            

     a. Holding and Other Restrictions on Delivery
     N/A
     b. Acceleration in the event of Death, Disability or Termination of Service
     Regardless of any hold or other restriction on delivery of shares, shares
that have vested under the RSU Award will be automatically accelerated and
delivered to the Grantee as of the date of the first to occur of the following
specific events (provided that such date is after the original vesting date for
the shares): (i) a change in control of the Company (as defined under Code
Section 409A), (ii) termination of Grantee’s service with the Company (for any
reason), (iii) determination of Grantee’s permanent disability, or (iv) the date
of Grantee’s death.

22



--------------------------------------------------------------------------------



 



     3. Taxes. Regardless of any action the Company or Grantee’s actual employer
takes with respect to any or all income tax (including federal, state and local
taxes), social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax Related Items”), Grantee acknowledges that the ultimate
liability for all Tax Related Items legally due by Grantee is and remains
Grantee’s responsibility and that the Company and/or the Grantee’s actual
employer (i) make no representations or undertakings regarding the treatment of
any Tax Related Items in connection with any aspect of the RSU Award, including
the grant of the RSU Award, the vesting of the RSU Award, the conversion of the
RSU Award into shares or the receipt of an equivalent cash payment, the
subsequent sale of any shares acquired at vesting, the receipt of any dividends,
or the sufficiency of any withholdings or other payments made for or by the
Grantee to satisfy the Tax-Related Items; and (ii) do not commit to structure
the terms of the grant or any aspect of the RSU Award to reduce or eliminate the
Grantee’s liability for Tax Related Items.
          No shares will be delivered to the Grantee or equivalent cash payment
received until the Grantee has paid, or made adequate arrangements satisfactory
to the Company or to the Grantee’s actual employer (in their sole discretion) to
satisfy all withholding and payment on account obligations of the Company and/or
the Grantee’s actual employer. In this regard, Grantee authorizes the Company or
the Grantee’s actual employer to (in their sole discretion) withhold all
applicable Tax Related Items legally payable by Grantee (i) from Grantee’s wages
or other cash compensation payable to Grantee by the Company or the Grantee’s
actual employer or from any equivalent cash payment attributable to the RSU
Award and/or (ii) withhold in shares, provided that the Company and the
Grantee’s actual employer shall withhold only the number of shares necessary to
satisfy the minimum withholding amount due at the time such shares are withheld.
Alternatively, or in addition, if permissible under local law the Grantee
(i) may tender payment in cash or by delivering to the Company owned and
unencumbered shares of Asyst Technologies, Inc. and/or (ii) authorize the
Company or the Grantee’s actual employer to, sell or arrange for the sale of the
number of shares as necessary to satisfy the withholding or payment on account
obligation that is due at the vesting of the RSU award and, if Grantee made a
valid Deferral Election , upon the subsequent issuance of shares at the time so
elected. Award. With respect to any shares timely and appropriately deferred by
the Grantee, the Company or the Grantee’s actual employer shall limit any sale
of shares at vesting to the minimum number of shares permitted to avoid a
prohibited acceleration under Code Section 409A and the regulations thereunder,
as amended from time to time. Grantee shall pay to the Company or to the
Grantee’s actual employer any amount of Tax Related Items that the Company or
the Grantee’s actual employer may be required to withhold as a result of
Grantee’s receipt of the RSU Award, the vesting of the RSU Award, the receipt of
an equivalent cash payment, or the conversion of the vested RSU Award into
shares that cannot be satisfied by the means previously described. The Company
may refuse to deliver shares to Grantee if Grantee fails to comply with
Grantee’s obligation in connection with the Tax Related Items as described
herein.
     4. Restrictions on Issuance. No shares will be issued in connection with
the RSU Award if the issuance of such shares would constitute a violation of any
applicable laws.

23



--------------------------------------------------------------------------------



 



     5. Delivery of Shares. Until shares subject to the RSU Award are issued and
delivered, the Grantee will have no rights as a shareholder including the right
to receive dividends and the right to vote the shares. In addition, at the sole
discretion of the Company, the RSU Award may be settled by a cash payment on the
Delivery Date rather than by a delivery of shares. Such cash payment, if any,
will be equal to the Fair Market Value of the shares on the Delivery Date.
     6. Termination of Continuous Service. In the event that the Grantee ceases
to remain in Continuous Service for any reason, including death, permanent
disability, resignation or termination, any unvested portion of the RSU award
shall automatically terminate and be deemed forfeited.
     7. Transferability of Award. The RSU Award may not be transferred, pledged,
sold, assigned, alienated or otherwise encumbered by Grantee in any manner other
than by will or by the laws of descent and distribution. Any such purported
transfer, pledge, sale, assignment, alienation or encumbrance will be void and
unenforceable against the Company. The terms of the RSU Award shall be binding
upon the executors, administrators, heirs and successors of the Grantee.
     8. Refusal to Transfer. The Company shall not be required (i) to transfer
on its books any shares that have been sold or otherwise transferred in
violation of any of the provisions of this RSU Agreement or (ii) to treat as
owner of such shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such shares shall have been so
transferred.
     9. Tax Consultation. The Grantee understands that he or she may suffer
adverse tax consequences as a result of the Grantee’s receipt or disposition of
the shares subject to the RSU Award (or the vesting of Grantee’s right to
receive or dispose of the shares subject to the RSU Award). The Grantee
represents that he or she has had the opportunity to consult with any tax
consultants the Grantee deems advisable in connection with receipt or
disposition of the shares and that the Grantee is not relying on the Company or
its counsel for any tax advice.
     10. Entire Agreement: Governing Law. The Plan and this RSU Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Plan
and this RSU Agreement (except as expressly provided therein) is intended to
confer any rights or remedies on any persons other than the parties. The Plan
and this RSU Agreement are to be construed in accordance with and governed by
the laws of the State of California without giving effect to any conflict of law
rule. Should any provision of the Plan or this RSU Agreement be determined by a
court of law to be illegal or unenforceable, such provision shall be enforced to
the fullest extent allowed by law and the other provisions shall nevertheless
remain effective and shall remain enforceable.
     11. Headings. The captions used in this RSU Agreement are inserted for
convenience and shall not be deemed a part of this RSU Agreement for
construction or interpretation.

24



--------------------------------------------------------------------------------



 



     12. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail (if the parties are within
the United States) or upon deposit for delivery by an internationally recognized
express mail courier service (for international delivery of notice), with
postage and fees prepaid, addressed to the other party at its address as shown
below or to such other address as such party may designate in writing from time
to time to the other party.
     13. Rights as Shareholder. Until the Grantee has satisfied all requirements
for vesting of the RSU Award and such vested shares have been issued and
delivered pursuant to the terms of the Plan and this RSU Agreement, the Grantee
shall not be deemed to be a shareholder or to have any of the rights of a
shareholder with respect to any such shares of stock subject to the RSU Award.
     14. Deferral Election. Grantee may elect to defer distribution of shares
that are otherwise due upon vesting by completing the attached deferral election
form and returning it to the Company according to the instructions on the
deferral election form. If made, the deferral election is irrevocable by
Grantee. However, the deferred delivery of vested shares may be accelerated
under certain circumstances as set forth in the deferral election form. Please
note that a deferring the distribution of shares will have tax consequences for
the Grantee and the Grantee is strongly advised to consult with his or her
personal tax advisor.
     15. Deferral of Compensation. Payments made pursuant to this Plan and RSU
Agreement are intended to comply with or qualify for an exemption from
Section 409A of the Internal Revenue Code (“Section 409A”). The Company reserves
the right, to the extent the Company deems necessary or advisable in its sole
discretion, to unilaterally amend or modify the Plan and/or this RSU Agreement
to ensure that all shares subject to the RSU Award are made in a manner that
qualifies for exemption from or complies with Section 409A; provided however,
that the Company makes no representations that the shares will be exempt from
Section 409A and makes no undertaking to preclude Section 409A from applying to
this RSU Award.
     16. Nature of the RSU Award. In accepting the RSU Award, the Grantee
acknowledges and agrees that:
          (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this RSU
Agreement;
          (b) the grant of the RSU Award is voluntary and occasional, and does
not create any contractual or other right to receive future grants of awards, or
benefits in lieu of awards, even if awards have been granted repeatedly in the
past;
          (c) all decisions with respect to future grants, if any, will be at
the sole discretion of the Company;

25



--------------------------------------------------------------------------------



 



          (d) the Grantee’s participation in the Plan shall not create a right
to further employment with Grantee’s employer and shall not interfere with the
ability of the Company to terminate the Grantee’s employment relationship at any
time, with or without cause;
          (e) the Grantee is voluntarily participating in the Plan;
          (f) the RSU Award is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company, and
which is outside the scope of the Grantee’s employment contract, if any;
          (g) the RSU Award is not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments;
          (h) in the event that the Grantee is not an employee of the Company,
the grant of the RSU Award will not be interpreted to form an employment
contract or relationship with the Company; and furthermore, the grant of the RSU
Award will not be interpreted to form an employment contract with any subsidiary
or Affiliate of the Company;
          (i) the future value of the shares is unknown and cannot be predicted
with certainty;
          (j) the value of the shares obtained pursuant to the RSU Award may
increase or decrease in value;
          (k) in consideration of the grant of the RSU Award, the Grantee does
not acquire any claim or entitlement to compensation or damages that otherwise
could arise from termination of the RSU Award or diminution in value of the RSU
Award, or shares acquired pursuant to the RSU Award, upon termination of the
Grantee’s employment by the Company (for any reason whatsoever and whether or
not in breach of local labor laws), and the Grantee hereby irrevocably waives
and releases the Company from any such claim or entitlement that may arise; if,
notwithstanding the foregoing, any such claim or entitlement is found by a court
of competent jurisdiction to have arisen;
          (l) by signing this RSU Agreement, the Grantee shall be deemed
irrevocably to have waived his or her right to pursue or seek remedy for any
such claim or entitlement;
          (m) notwithstanding any terms or conditions of the Plan to the
contrary, in the event of involuntary termination of the Grantee’s employment
(whether or not in breach of local labor laws), the Grantee’s right to receive
shares under the Plan, or vesting of such right, if any, will terminate
automatically as of the Termination Date, and will not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law); and
          (n) the Committee shall have the exclusive discretion to determine
when the Grantee is no longer actively employed for purposes of this RSU Award.

26



--------------------------------------------------------------------------------



 



     17. Data Privacy. The Grantee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, the
Company and its subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan.
          The Grantee understands that the Company may hold certain personal
information about him or her, including, but not limited to, the Grantee’s name,
home address and telephone number, date of birth, social security or insurance
number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of the RSU or any
other entitlement to shares, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). The Grantee understands that Data
may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Grantee’s country or elsewhere, and that the recipients ‘country may have
different data privacy laws and protections than the Grantee’s country. The
Grantee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Grantee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the Grantee’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Grantee may elect to
deposit any shares acquired upon vesting of the RSU. The Grantee understands
that Data will be held as long as is reasonably necessary to implement,
administer and manage the Grantee’s participation in the Plan. The Grantee
understands that he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Grantee’s local human resources
representative. The Grantee understands, however, that refusing or withdrawing
his or her consent may affect the Grantee’s ability to participate in the Plan.
For more information on the consequences of refusal to consent or withdrawal of
consent, the Grantee understands that he or she may contact his or her local
human resources representative.
     18. Language. If the Grantee has received this or any other document
related to the Plan or the RSU Award translated into a language other than
English and if the translated version is different than the English version, the
English version will control.
     19. Mandatory Arbitration to Resolve Disputes. Any differences, disputes or
controversies arising from the RSU Award or this RSU Agreement, and rights or
obligations thereunder or hereunder, shall be exclusively submitted to binding
arbitration before an independent and qualified arbitrator in accordance with
the American Arbitration Association and its rules then in effect, without
reference to conflict of laws principles. Arbitration shall be the exclusive
forum for any dispute, claim or cause arising hereunder, and the decision and
award by the arbitrator shall be final, binding upon and non-appealable by the
parties and may be entered in any state court of California having jurisdiction.
The arbitrator shall be without authority or jurisdiction to award either party
its attorneys’ fees or costs incurred in the matter. In addition, the

27



--------------------------------------------------------------------------------



 



arbitrator shall be without authority or jurisdiction to award either party, for
any claim, cause or action arising hereunder, any incidental, special,
consequential or exemplary damages of any nature, including but not limited to
punitive damages; provided, however, that provisional or injunctive remedies and
relief shall be available as appropriate to each party.
     20. Waiver of Right to Jury Trial. Each party, to the fullest extent
permitted by law, waives any right or expectation against the other to trial or
adjudication by a jury of any claim, cause or action arising hereunder, or the
rights, duties or liabilities created hereby.
     21. AT WILL RELATIONSHIP. THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE RSU RESULTS ONLY BY CONTINUING SERVICES OR
EMPLOYMENT AT THE WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING
AWARDED THIS RSU OR ACQUIRING SHARES HEREUNDER). THE GRANTEE FURTHER
ACKNOWLEDGES AND AGREES THAT THIS RSU, THE TERMS AND CONDITIONS WHICH ARE
INCORPORATED HEREIN AND MADE A PART HEREOF BY REFERENCE, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT OR ENGAGEMENT
AS AN EMPLOYEE, CONSULTANT OR OTHERWISE WITH OR BY THE COMPANY, OR ANY OF ITS
SUBSIDIARIES OR AFFILIATES, FOR THE VESTING PERIOD OR FOR ANY PERIOD OR AT ALL,
AND SHALL NOT INTERFERE WITH GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE
GRANTEE’S EMPLOYMENT OR CONSULTANT OR OTHER RELATIONSHIP AT ANY TIME, FOR ANY
REASON, WITH OR WITHOUT CAUSE.
     22. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the RSU Award and participation in the Plan, or
future Stock Awards that may be granted under the Plan, by electronic means or
to request the Grantee’s consent to participate in the Plan by electronic means.
The Grantee hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
****************************
     The Grantee acknowledges receipt of a copy of the Plan and the RSU
Agreement, and represents that he or she has had an opportunity to review these
documents and to be familiar with the terms and provisions thereof, and hereby
accepts the RSU Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed the Plan and the RSU Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this RSU Agreement. The Grantee agrees to notify the Company upon any
change in the residence address indicated in this RSU Agreement.

28



--------------------------------------------------------------------------------



 



              Submitted by:   Accepted by:    
 
            GRANTEE:   ASYST TECHNOLOGIES, INC.    
 
           
 
  By:        
 
     
 
   
 
                Title: Vice President, General Counsel & Secretary    
 
(Signature)
           
 
            Address:   Address:    
 
                46897 Bayside Parkway    
 
                Fremont, CA 94538    
 
           

29